Citation Nr: 1511336	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hip disorder with arthritis, to include as secondary to any service-connected disability.

3.  Entitlement to service connection for a left ankle disorder with arthritis, to include as secondary to any service-connected disability.

4.  Entitlement to an effective date earlier than January 19, 2010, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in December 2012 and May 2014.  In pertinent part, the December 2012 Board remanded the claims herein on appeal for a supplemental statement of the case (SSOC) with consideration of all evidence of record since the issuance of the March 2008 statement of the case (SOC).  Pursuant to the December 2012 Board remand, a November 2013 SSOC was issued and the claims were returned to the Board for appellate review in May 2014.  

In pertinent part, the May 2014 Board decision remanded the claims of entitlement to service connection for bilateral hearing loss, a right hip disorder and a left ankle disorder for VA examinations.  The May 2014 Board decision also remanded the claim for entitlement to an effective date earlier than July 16, 2010 for the assignment of a TDIU for issuance of a SOC.  Pursuant to the Board's May 2014 remand instructions, the RO afforded the Veteran audiological, ankle, hip and thigh examinations and medical opinions in July 2014 as well as an addendum opinion in October 2014.  The RO also issued a December 2014 rating decision granting an earlier effective date for the TDIU claim. With respect to the issues of entitlement to service connection for bilateral hearing loss, the Board finds there has been substantial compliance with May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  However, while VA examinations were provided for the right ankle and right hip claims as directed, such are not fully adequate, and thus, these issues, as well as the TDIU earlier effective date claim, must be remanded for additional development as described below.  Id.

The issues of entitlement to service connection for right hip disorder with arthritis, to include as secondary to any service-connected disability, entitlement to service connection for a left ankle disorder with arthritis, to include as secondary to any service-connected disability and entitlement to an effective date earlier than January 19, 2010, for the award of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Notice was provided to the Veteran, in October 2006, for his claims herein on appeal.  This notice was provided prior to the initial adjudication of the claims.  The Veteran was notified of the evidence necessary to substantiate the claims and general notice regarding how disability ratings are assigned and how effective dates are assigned.  As the content of the notice letter fully complied with the VCAA requirements, the Board concludes that VA satisfied its duty to notify the Veteran.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), VA treatment records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs, VA treatment records and VA examination reports are associated with the claims file.  Moreover, the Veteran has not referenced any private treatment records with respect to his bilateral hearing loss claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in December 2006 and July 2014.  These audiological examination reports contained sufficient evidence by which to decide the claim for service connection for bilateral hearing loss, particularly regarding whether the Veteran had hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Each examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims, (Court) held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the July 2014 examiner noted the functional impact of the Veteran's hearing loss in his daily life as required by Martinak.  As such, these examination reports are adequate to decide the claim related to bilateral hearing loss.  

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide entitlement to service connection for bilateral hearing loss.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to his bilateral hearing loss claim.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims for entitlement to service connection for bilateral hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.  


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran indicated, during the December 2006 VA audiological examination, that his military noise exposure stemmed from vehicles, howitzers, pneumatic tools, compressors, helicopters, rifles and generators.  The Veteran's DD-214 documents his military occupational specialty was wheel vehicle mechanic.  The Board also notes the Veteran is service-connected for tinnitus due to miliary noise exposure.  Thus, his exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C. § 1154(a).

A review of the Veteran's STRs reveals evidence of hearing loss.  Specifically, audiometric testing during the Veteran's January 1979 enlistment examination indicated preexisting right ear hearing loss, pursuant to Hensley, which was also documented in December 1980.  However, April 1981 audiometric testing did not reveal hearing loss in either ear, although bilateral hearing loss, again pursuant to Hensley, was documented during a June 1982 separation examination.  Nonetheless, a December 2006 VA audiological examination, one of two VA examinations with audiometric testing subsequent to service, revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
20
LEFT
15
15
15
20
25

The July 2014 VA audiological examination, the second of two VA examinations with audiometric testing subsequent to service, revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
25
LEFT
15
20
20
25
25

As described above, neither the December 2006 nor July 2014 VA examination report revealed that the Veteran had any auditory threshold measured 26 decibels or greater.  Additionally, the December 2006 VA examination report found the Veteran's Maryland CNC test score was 96 percent for the left ear and 98 percent for the right ear.  The July 2014 VA examination report found his Maryland CNC test score was 98 percent for the left ear and 94 percent for the right ear.  The audiometric results of the December 2006 and July 2014 VA examinations do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  

VA treatment records also indicated right ear hearing loss.  Specifically, two VA treatment records, dated in March 2012 indicated 10 percent hearing loss in the right ear and another March 2012 VA treatment record noted hearing loss in the right ear but did not characterize such further.  However, these VA treatment records do not contain the type of detailed audiometric testing that are documented in the VA examination reports necessary to determine hearing loss for VA purposes. 

Thus, during the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears.  

Moreover, the Veteran has not submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes.  

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability, in terms of hearing loss, proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As noted in the introduction, the Board remanded the case in May 2014, in part, to afford the Veteran an examination for his right hip and left ankle, in part, to obtain an opinion for these claims on a secondary basis.  The resulting June 2014 VA examiner opined in part, that mood disorders and tinnitus do not cause left ankle or right hip disabilities, as there is no causal relationship between tinnitus and mood disorders causing joint disabilities, and that there was no evidence to suggest aggravation beyond natural progression.  However, such does not address the numerous other service-connected disabilities of record, which were specifically enumerated in the May 2014 Board remand, including disabilities of the back, left knee, right ankle and right lower extremity radiculopathy.  

A second July 2014 VA examiner opined, in part, that the Veteran was employed in a number of professions that would cause stress on his bilateral lower extremities.   The examiner further opined that the Veteran's left ankle condition was less likely than not aggravated by any of the service connected disabilities listed in his 2507 because the conditions listed were not noted to cause ankle degenerative changes.  However, the VA Form 21-2507, Request for Physical Examination, is not associated with the claims file so it is not clear exactly which disabilities the VA examiner was referencing.  Additionally, the Board notes that the evidence reflects the Veteran has suffered from an antalgic gait.  Specifically, a November 2010 VA examination report found the Veteran's degenerative joint disease of the right knee was due to his service-connected left knee disability, right ankle and/or back condition, which caused his antalgic gait.

With respect to the Veteran's right hip claim, the second July VA examiner stated the Veteran did have mild degenerative changes of the right hip, but these were consistent with the changes of his left hip and would not present as posterior pain, but rather groin pain.  The VA examiner further opined that the Veteran's right hip pain represented radiculopathy type symptoms from his lumbar spine pathology that were already noted in his records.  However, there is a December 2009 VA treatment record with a complaint of right sided groin pain, although such was noted in the context of a fungal infection.  

Additionally, the second July 2014 examiner did not address right hip bursitis, which was diagnosed by the prior July 2014 VA examiner.  With respect to the right hip bursitis, an October 2014 addendum opinion was obtained.  The October 2014 VA addendum opinion stated in part, that due to so many other medical comorbidities the Veteran had, to include multiple service-connected issues, it would be resorting to speculation to state whether the right hip was caused by or truly aggravated by a service-connected disability.  However, it is not clear from the October VA examiner's opinion to what extent, if any, the service-connected disabilities, as opposed to other medical comorbidities, which were not specified, contributed to or chronically aggravated any right hip condition.  

In view of the foregoing, the Board must find that the July 2014 examination reports and medical opinions, and the October 2014 addendum opinion, inadequate for resolution of the Veteran's claims related to his right hip and left ankle.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required in order to obtain additional medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Finally, the May 2014 Board remand directed that a SOC be issued for entitlement to an effective date earlier than July 16, 2010 for the assignment of a TDIU based on a March 2011 notice of disagreement (NOD) and March 2011 rating decision.  In a December 2014 rating decision, the RO granted an effective date of January 19, 2010 for the TDIU claim.  The RO concluded that this constituted a full grant of the benefit sought on appeal.  But see AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board recognizes that the RO granted such from the date the VA received the Veteran's claim for an increased rating for his service-connected back disability pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, since the Rice-type TDIU claim is considered a component of the Veteran's claim for an increased evaluation, the effective date of the TDIU award may be assigned one year before he filed his increased evaluation for his service-connected back disability if the evidence of record demonstrates that the Veteran's service-connected back disability rendered him unable to secure and follow a substantially gainful occupation.  Moreover, the Board is the final arbiter of its jurisdiction.  In this regard, the Board notes that in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issue of entitlement to an effective date earlier than January 19, 2010, for the award of a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case as to entitlement to an effective date earlier than January 19, 2010, for the award of a TDIU, based on the March 2011 rating decision and March 2011 NOD, and afford the appropriate period for response.  Only if a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

2.  Obtain an addendum medical opinion to determine the nature and likely etiology of the claimed left ankle and right hip disorders.  The examiner should review the claims file in conjunction with the examination. 

For each diagnosed left ankle and/or right hip disorder the examiner should indicate whether it is at least as likely as not that any diagnosed disorder was caused by, or aggravated by (i.e., made chronically worse) a service-connected disability (mood disorder; chronic lumbosacral strain with multilevel degenerative disk disease; right lower extremity radiculopathy; left sacroiliac strain; chronic strain, chondromalacia, and mild degenerative joint disease, left knee; recurrent sprains with residuals of chronic pain and old non-united fracture of the distal fibula and mild degenerative changes, right ankle; tinnitus; and degenerative joint disease, right knee). 

Consideration should be given if an antalgic gait created by service-connected disabilities caused or aggravated any diagnosed left ankle and/or right hip disorder.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


